Case 1:20-cr-00057-GBD Document 229 - eH ed Os leol2t Page 1 of 4

 
    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

veecencescneeeeceeserenesesennes ee HERP — >|
UNITED STATES OF AMERICA, “ = ‘RM ou i
-against- ORDER
QUAVEON ROSS, 20 Crim. 57-21 (GBD)
Defendant.
beeen x

GEORGE B. DANIELS, United States District Judge:
The status conference scheduled for March 24, 2021 is adjourned to March 31, 2021 at
10:30 a.m. and will occur as a teleconference.

To access the conference, counsel should cal] 888-363-4749 and use access code 4523890.

 

Members of the press and public may call the same number, but will not be permitted to speak
during the conference. Counsel should adhere to the following rules and guidelines during the
proceeding:

1. Each party should designate a single lawyer to speak on its behalf (including when
noting the appearances of other counsel on the telephone).

2. Counsel should use a landline whenever possible, should use a headset instead of a
speakerphone, and must mute themselves whenever they are not speaking to
eliminate background noise. In addition, counsel should not use voice-activated
systems that do not allow the user to know when someone else is trying to speak at
the same time.

 

3. To facilitate an orderly teleconference and the creation of an accurate transcript, |
counsel are required to identify themselves every time they speak. Counsel should |
spell any proper names for the court reporter. Counsel should also take special care |
not to interrupt or speak over one another. |

4, If there is a beep or chime indicating that a new caller has joined while counsel is
speaking, counsel should pause to allow the Court to ascertain the identity of the
new participant and confirm that the court reporter has not been dropped from the
call.

 
Case 1:20-cr-00057-GBD Document 229 Filed 03/25/21 Page 2 of 4

Finally, all of those accessing the conference — whether in listen-only mode or otherwise
— are reminded that recording or rebroadcasting of the proceeding is prohibited by law.

If applicable, defense counsel shall discuss the attached Waiver of Right to be Present at
Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and
is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of
March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24
hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to
obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the
outset of the proceeding to determine whether it is appropriate for the Court to add the Defendant’s
signature to the form.

To the extent that there are any documents relevant to the proceeding (e.g., proposed orders
or documents regarding restitution, forfeiture, or removal), counsel should submit them to the
Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the proceeding. To
the extent any documents require the Defendant’s signature, defense counsel should endeavor to
get them signed in advance of the proceeding as set forth above; if defense counsel is unable to do
so, the Court will conduct an inquiry during the proceeding to determine whether it is appropriate

for the Court to add the Defendant’s signature.

 

SO ORDERED.
Dated: March 24, 2021 Gq MAA 5 (3. DD Orbs
New York, New York J GEORGE B. DANIELS
United States District Judge

 

 

 
Case 1:20-cr-00057-GBD Document 229 Filed 03/25/21 Page 3 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

Xx
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE
wv PRESENT AT CRIMINAL
PROCEEDING
f ,
Defendant , -CR- (0)

Check Proceeding that Applies

 

Date:

Entry of Plea of Guilty

| am aware that | have been charged with violations of federal law. | have consulted with
my attorney about those charges. | have decided that | wish to enter a plea of guilty to
certain charges. | understand | have a right to appear before a judge in a courtroom in
the Southern District of New York to enter my plea of guilty and to have my attorney
beside me as | do. | am also aware that the public health emergency created by the
COVID-19 pandemic has interfered with travel and restricted access to the federal
courthouse. | have discussed these issues with my attorney. By signing this document, |
wish to advise the court that | willingly give up my right to appear in person before the
judge to enter a plea of guilty. By signing this document, | also wish to advise the court
that | willingly give up any right | might have to have my attorney next to me as | enter my
plea so long as the following conditions are met. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding.
} also want the ability to speak privately with my attorney at any time during the
proceeding if | wish to do so.

 

 

Print Name Signature of Defendant

Sentence

| understand that | have a right to appear before a judge in a courtroom in the Southern
District of New York at the time of my sentence and to speak directly in that courtroom
to the judge who will sentence me. | am also aware that the public health emergency
created by the COVID-19 pandemic has interfered with travel and restricted access to the
federal courthouse. | do not wish to wait until the end of this emergency to be sentenced.

 

 

 
Case 1:20-cr-00057-GBD Document 229 Filed 03/25/21 Page 4 of 4

| have discussed these issues with my attorney and willingly give up my right to be
present, at the time my sentence is imposed, in the courtroom with my attorney and the
judge who will impose that sentence. By signing this document, | wish to advise the court
that | willingly give up my right to appear in a courtroom in the Southern District of New
York for my sentencing proceeding as well as my right to have my attorney next to me at
the time of sentencing on the following conditions. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf at the proceeding.

1 also want the ability to speak privately with my attorney at any time during the
proceeding if | wish to do so.

Date:

 

 

Print Name Signature of Defendant

| hereby affirm that | am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. | affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.

 

Date:

 

 

Print Name Signature of Defense Counsel

Addendum for a defendant who requires services of an interpreter:

 

| used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is:

 

 

 

Date:
Signature of Defense Counsel
Accepted: |
Signature of Judge
Date:

 
